Exhibit 10.5






Annual Director Compensation
Annual Retainers:
Each non-employee director:
$
50,000


Chairman of the Board
80,000


Chairperson of the Audit Committee:
16,000


Other Audit Committee Members:
9,000


Chairperson of the Compensation Committee:
12,000


Other Compensation Committee Members:
6,000


Chairperson of the Nominating/Corporate Governance Committee:
8,000


Other Nominating/Corporate Governance Committee Members:
6,000





All retainers are payable in cash, in four equal installments on the first day
of each fiscal quarter.


Meeting Fees:
Non-employee directors each receive $2,500 for each Board of Directors meeting
attended in person and are reimbursed for their expenses in attending such
meetings.


Equity Award:
Annually, each director shall receive a deferred stock award consisting of the
right to receive shares of Rent-A-Center common stock. The award shall be valued
at $100,000 and be fully vested upon issuance. The shares covered by the award
will be issued upon the termination of the director’s service as a member of the
Board.







